Citation Nr: 0502620	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  96-31 732A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for corneal opacities 
due to mustard gas exposure.

2.  Entitlement to service connection for conjunctivitis and 
chronic obstructive pulmonary disease (COPD) due to second-
hand smoke and/or mustard gas exposure.

3.  Entitlement to an increased evaluation for 
intertrochanteric right hip fracture, currently evaluated as 
20 percent disabling.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1941, from September 1942 to December 1945, and from 
January 1951 to July 1952.  He also performed periods of 
service in the National Guard.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 1999, the Board denied entitlement to an 
increased rating for, among other things, residuals of an 
intertrochanteric right hip fracture, remanded the claims of 
entitlement to service connection for conjunctivitis due to 
mustard gas exposure and entitlement to service connection 
for corneal opacities and COPD due to second-hand smoke 
and/or mustard gas exposure, and deferred action on the claim 
for SMC.

The veteran appealed the February 1999 Board decision.  In an 
August 1999 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand 
vacating that portion of the February 1999 Board decision 
that, among other things, denied an increased rating for 
residuals of an intertrochanteric right hip fracture, and 
remanding the matter for additional proceedings.

In May 2000, the Board denied entitlement to service 
connection for conjunctivitis due to mustard gas exposure, 
and remanded the issue of entitlement to service connection 
for corneal opacities and COPD due to second-hand smoke 
and/or mustard gas exposure.

In May 2000, the veteran's representative notified the RO 
that the claimant had moved and his claims files were 
transferred to the RO in New Orleans, Louisiana.

In July 2001, the Board remanded the claim of entitlement to 
an increased rating for residuals of an intertrochanteric 
right hip fracture.  The Board referred to the RO, pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the issues of entitlement 
to service connection for conjunctivitis due to mustard gas 
exposure and entitlement to service connection for corneal 
opacities and COPD due to second-hand smoke and/or mustard 
gas exposure. 

In December 2002 and April 2003, the Board undertook 
additional development of the claim for an increased rating 
for residuals of an intertrochanteric right hip fracture 
pursuant to old 38 C.F.R. § 19.9(a)(2) (2002).  

In January 2003, the Board denied entitlement to service 
connection for conjunctivitis due to mustard gas exposure and 
entitlement to service connection for corneal opacities and 
COPD due to second-hand smoke and/or mustard gas exposure.

In July 2003, to comply with the holding by the United States 
Court of Appeals for the Federal Circuit's in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), the Board remanded the claim for an 
increased rating for residuals of an intertrochanteric right 
hip fracture and the claim for SMC for the issuance of a 
supplemental statement of the case.  In September 2003, the 
veteran was issued the supplemental statement of the case.

In February 2004, the Board once again remanded the claim for 
an increased rating for residuals of an intertrochanteric 
right hip fracture and the claim for SMC for additional 
development.

The veteran appealed the January 2003 Board decision.  In a 
July 2004 Order, the Court granted a Joint Motion for Remand, 
vacating the January 2003 Board decision and remanding the 
claims of entitlement to service connection for 
conjunctivitis due to mustard gas exposure and entitlement to 
service connection for corneal opacities and COPD for 
additional proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Finally, since a September 2003 rating decision the veteran 
has filed a claim of entitlement to an earlier effective date 
for a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  


REMAND

The Board initially notes that the Court, with respect to the 
issues of entitlement to service connection for corneal 
opacities due to mustard gas exposure, and entitlement to 
service connection for conjunctivitis and COPD due to second-
hand smoke and/or mustard gas exposure, granted a joint 
motion for remand, and ordered that VA provide the appellant 
with adequate notice of the VCAA in July 2004.  

The VCAA and its implementing regulations includes 
notification provisions that require VA to notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by him, and which part, if 
any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Therefore, 
in light of the Court order, a remand to provide the 
appellant with full, complete and accurate VCAA notice as 
required by 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA is to: (1) notify the claimant of the 
specific information and evidence not of record that is 
necessary to substantiate the claims; (2) notify him of the 
specific information and evidence that VA will seek to 
provide; (3) notify him of the specific information and 
evidence the claimant is expected to provide; and (4) tell 
the claimant to provide any pertinent evidence in his 
possession that has yet to be submitted.  Id.  In so doing, 
the RO should be mindful of the amendments set forth in the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

Regarding the veteran's entitlement to an increased rating 
for residuals of an intertrochanteric right hip fracture, a 
remand is required because while the Board's February 2004 
remand directed the RO to provide the veteran with notice 
consistent with 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
 C.F.R. § 3.159(b), and Quartuccio, no such notice letter has 
been mailed by VA.  Accordingly, remand is mandatory.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Concerning entitlement to an increased rating for residuals 
of an intertrochanteric right hip fracture, a remand is also 
required because, the VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2004); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Alas, April and May 
2003 VA examinations took place without the examiner having 
the entire record on appeal.  Moreover, neither the April and 
May 2003 VA examiners, nor the August 2003 VA examiner 
addressed the degree of functional loss caused by the 
veteran's symptoms such as pain in evaluating the range of 
motion of his hip.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain, weakness, etc.).  Therefore, 
on remand, another examination is needed.

The VCAA also requires VA to obtain and associate with the 
record all adequately identified records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  Here a review of the record on 
appeal fails to show treatment records from the veteran's 
nursing home or his contemporaneous treatment records from 
the Overton Brooks VA Medical Center.  Accordingly, on 
remand, the RO should obtain and associate with the claims 
files these records.

Lastly, adjudication of the SMC claim must be deferred 
pending completion of the additional evidentiary development 
outlined above.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate each of 
the claims noted on the title page of 
this remand.  The letter must: (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the claims; (2) notify 
him of the information and evidence that 
VA will seek to provide; (3) notify him 
of the information and evidence he is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have recently treated him 
for corneal opacities, conjunctivitis, 
COPD, and residuals of a right 
intertrochanteric hip fracture.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should then 
attempt to obtain all records identified 
by the veteran that have not already been 
associated with the claims files 
including his contemporaneous treatment 
records from his nursing home and the 
Overton Brooks VA Medical Center.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims files, and the veteran notified in 
writing.  

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folders and the examination, the examiner 
must complete the latest AMIE worksheet 
for rating residuals of an 
intertrochanteric hip fracture.  See also 
38 C.F.R. § 4.71a, Diagnostic Codes 5250 
to 5255 (2004).  The range of motion 
studies of the right hip should address 
at what point, measured in degrees, pain 
begins in each plane of motion.  The role 
of any non-service connected disability 
must be distinguished from the role 
played by the service connected right hip 
disability.  The orthopedist should also 
opine whether there is any additional 
loss of right hip motion during a flare-
up or with fatigue.  See 38 C.F.R. 
§ 4.71a.

4.  After the development requested has 
been completed, the RO should review the 
medical examination to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
examination is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO must 
prepare a new rating decision and 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, he and his representative 
should be provided a Supplemental 
Statement of the Case, applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


